DENMAN, Circuit Judge
(concurring in the result).
I concur in the result in this case because appellant’s contention that there was no proof of concealment and hence he was convicted on a double presumption — namely, of importation and concealment on the single fact of delivery of a bindle of heroin — is not supported by the evidence.
In both this case and in Sorrentino v. United States, 9 Cir., 163 F.2d 627, there was the same evidence of concealment, namely, in the surreptitious method pursued by the deliverer of the heroin, showing his desire to avoid discovery of the heroin in his possession by government officers or anyone who would communicate with them. This appears from the facts recited in the Sorrentino case and in the instant case where the delivery was made away from possible detection in a washroom.
I cannot agree that this court in the Sorrentino case rejected the holding of the Sixth Circuit in Copperthwaite v. United States, 37 F.2d 846, where that circuit held' that mere delivery would not support the two presumptions. The question is still open in this court whether the proof solely of delivery will warrant both the presumption that the drug was imported and that it was concealed.